ACCEPTED
                                                                                  12-15-00007-CR
                                                                     TWELFTH COURT OF APPEALS
                                                                                   TYLER, TEXAS
                                                                              8/6/2015 9:30:51 AM
                                                                                    CATHY LUSK
                                                                                           CLERK

                        NUMBER 12-15-00007-CR

                                              FILED IN
CHRISTOPHER EARL THURMAN § IN THE COURT12th
                                        OFCOURT
                                             APPEALSOF APPEALS
                                            TYLER, TEXAS
                         §
                                        8/6/2015 9:30:51 AM
V.                       § TWELFTH JUDICIAL    DISTRICT
                                            CATHY S. LUSK
                         §                      Clerk

THE STATE OF TEXAS       § TYLER, TEXAS

            STATE’S SECOND MOTION FOR EXTENSION
                   AND FOR LATE FILING OF BRIEF

TO THE HONORABLE COURT:

  Comes now the STATE     OF   TEXAS, and presents its second motion for an

extension of time to file a brief in the above-numbered cause, and in support

of said motion, would show this Honorable Court the following:

A. This case was originally disposed of by a bench trial in the 7th District
   Court of Smith County, Texas, the Honorable Kerry L. Russell presiding.

B. The trial court cause number was 007-1224-14, and the case was styled The
   State of Texas v. Christopher Earl Thurman.

C. Appellant was convicted of the offense of unlawful possession of a firearm
   by a felon.

D. The trial court assessed appellant’s punishment at confinement for fifteen
   years in the Texas Department of Criminal Justice–Institutional Division
   without a fine.


                                      1
E. On 10 June 2015, appellant filed a brief. The State’s Brief was due to be
   filed in this Court on or before 31 July 2015.

F. The Court previously granted both appellant and the State one extension
   of time for the filing of a brief.

G. Pursuant to Rules 2, 9.4(k), 10.5(b)(1), and 38.6(d) of the Texas Rules of
   Appellate Procedure, the State is seeking the Court’s indulgence on an
   extension of three (3) days in order to allow the State an opportunity for
   timely filing its brief on or before 3 August 2015.

H. The facts relied upon to support this request are as follows:

   I, Aaron Rediker, the undersigned Assistant Criminal District Attorney, am
one of the two attorneys assigned to the Appellate Section of the Smith
County District Attorney’s Office. On 31 July 2015, I filed the State’s Brief in
the above-numbered cause. After converting the brief from a Microsoft Word
document to PDF file format, I was unaware that my choice of font in Word
had rendered the resulting PDF file not text-searchable. When the brief was
returned by the Clerk of the Court on 3 August 2015, I reformatted the
document and refiled it electronically that same day. The brief’s
nonconformance with Rule 9.4(j)(1) was due to inadvertent user error on my
part and was not an intentional subversion of the Rules of Appellate
Procedure.

I. As a copy of the State’s Brief conforming with Rule 9.4(j)(1) has already
   been filed, no further extension will be necessary. This motion is not being
   filed for purposes of delay, but to allow the State to timely respond to the
   arguments raised in the appellant’s brief.

J. The State has a great interest in affirming the judgement of the 7th District
   Court in this case.


                                       2
K. All facts recited in this motion not within the record or the Court's
   knowledge in its official capacity are within the personal knowledge of the
   undersigned attorney, and a verification is therefore not required under
   Rule 10.2 of the Texas Rules of Appellate Procedure.

   WHEREFORE, PREMISES CONSIDERED, this request is respectfully made that

the Court grant the State the opportunity of filing its brief on or before 3

August 2015.

                                       Respectfully submitted,



                                       /s/ Aaron S. Rediker
                                       Aaron S. Rediker, SBN: 24046692
                                       Assistant Criminal District Attorney
                                       Smith County, Texas
                                       100 N. Broadway, 4th Fl.
                                       Tyler, Texas 75702
                                       (903) 590-1720
                                       (903) 590-1719 (fax)



                       CERTIFICATE OF COMPLIANCE

   Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3), the undersigned
attorney certifies that the word count for this document is 502 as calculated
by Corel WordPerfect X6.

                                       /s/ Aaron S. Rediker
                                       Aaron S. Rediker


                                      3
                       CERTIFICATE OF SERVICE

  On 6 August 2015, a copy of the foregoing motion was emailed to James
W. Huggler Jr., attorney for appellant, at jhugglerlaw@sbcglobal.net.



                                   /s/ Aaron S. Rediker
                                   Aaron S. Rediker




                                   4